Exhibit 10.4


EMPLOYMENT AGREEMENT

        This Employment Agreement (“Agreement”) is entered into as of the 1st
day of March, 2004, by and between Charles R. Stark (“Executive”) and Coventry
Health Care, Inc. (“Employer”), a Delaware corporation with its principal place
of business at 6705 Rockledge Drive, Bethesda, Maryland 20817.


W I T N E S S E T H:

         WHEREAS, Executive has been, prior to the date hereof, an employee of
the business conducted by the Employer, and

         WHEREAS, Employer desires to continue to employ Executive and to be
assured of his continued services in connection with the management of the
business conducted by the Employer upon the terms and conditions hereinafter set
forth, and

         WHEREAS, Executive is willing and desires to continue to be employed by
the Employer to provide such services.

         NOW, THEREFORE, in consideration of the premises hereof and of the
mutual promises and agreements contained herein, the parties hereto, intending
to be legally bound, hereby agree as follows:

         1.        Employment. Employer hereby agrees to continue to employ
Executive to serve as Chief Executive Officer of Group Health Plan, Inc.
Executive hereby agrees to such employment on and after the date hereof under
the terms and conditions hereinafter set forth.

         2.        Duties. Executive shall report to the Chief Operating Officer
of Coventry Health Care, Inc., (the “Supervisor”). Executive’s powers and duties
shall be those normally associated with such position or as may be delegated or
assigned to Executive by his Supervisor or Employer’s President and Chief
Executive Officer. During the term of this Agreement, Executive shall also serve
without additional compensation in such other offices of the Employer or its
subsidiaries or affiliates to which he may be elected or appointed.

         3.        Term. Subject to the terms and conditions set forth herein,
Executive shall be employed hereunder for a period of one (1) year (the “Term”)
commencing on the date hereof and shall continue on a year to year basis
thereafter (the “Renewal Term”), until the Executive’s employment terminates as
outlined in Sections 8 and 9 herein or until one party provides the other with a
minimum of thirty (30) days prior written notice (the “Notice”) of termination.

         4.        Base Compensation. For all duties rendered by Executive,
Employer shall pay Executive a base salary (“Base Salary”) of no less than Two
Hundred Eighty-Five Thousand Dollars ($285,000), annually. The Base Salary shall
be paid to Executive in accordance with Employer’s normal payroll policies.

         5.        Additional Compensation. During the period of this Agreement
and as a result of employment under this Agreement, Executive shall receive or
be eligible for the following additional compensation:

         Bonus Compensation:  Executive shall be eligible for an annual bonus
(“Bonus”) in accordance with the Company’s Performance Based 162(m) Plan.

         Vacation:   During each year of this Agreement, Executive shall be
entitled to four (4) weeks paid vacation.

         Other Benefits:  Executive will be eligible for participation in
employee benefit programs available to employees of Employer, including but not
limited to, participation in any profit-sharing, retirement or similar plans
established by Employer in which managerial employees of Employer participate,
including any such plan intended to comply with Section 401(k) of the Internal
Revenue Code of 1986, as amended, and any such plan providing supplemental
executive retirement benefits.

         6.        Expenses. Executive shall be reimbursed for ordinary and
necessary business expenses incurred by Executive on behalf of Employer and its
subsidiaries or affiliates upon presentation of vouchers in accordance with the
usual and customary procedure of Employer in relation to such expense items,
except that Employer may elect, at its option, to pay such expense items
directly rather than reimburse Executive therefor.

         7.        Extent of Service. Executive shall devote substantially all
of his working time, attention and energies to the business of the Employer and
shall not, during the term of this Agreement, take, directly or indirectly, an
active role in any other business activity without the prior written consent of
the Employer; but except as provided in Section 12(b), this Section shall not
prevent Executive from serving as a director of other entities not affiliated
with Employer, from making real estate or other investments of a passive nature
or from participating in the activities of a nonprofit charitable organization
where such participation does not require a substantial amount of time and does
not adversely affect Executive’s ability to perform his duties under this
Agreement.

         8.        Termination of Employment. Employer may terminate this
Agreement with or without cause at any time with notice (as defined in Section
3). However, except in the case of a Termination With Cause (as defined in
Section 21), if the Executive suffers a Termination Without Cause (as defined in
Section 21) or a Constructive Termination (as defined in Section 21) the
following provisions will apply:

(a)  

Employer shall during the Severance Period (as defined in Section 21), continue
to pay Executive an amount equal to the Executive’s Base Salary at the time of
termination of employment. Such amount will be paid during the Severance Period
in installments similar to those being received by Executive at the date of
termination of employment, and will commence as soon as practicable following
the date of termination of employment.

(b)  

During the Severance Period Executive and his spouse and family will continue to
be covered by all Welfare Plans (as defined in Section 21), maintained by
Employer in which he or his spouse or family were participating immediately
prior to the date of his termination as if he continued to be an employee of
Employer; provided that, if participation in any one or more of such Welfare
Plans is not possible under the terms thereof, Employer will provide
substantially identical benefits to the extent possible. If, however, Executive
obtains employment with another employer during the Severance Period, such
coverage shall be provided until the earlier of: (i) the end of the Severance
Period or (ii) the date on which the Executive and his spouse and family can be
covered under the plans of a new employer without being excluded from full
coverage because of any actual pre-existing condition. Executive’s eligibility
for and the Employer match to the 401(k) Plan, Supplemental Executive Retirement
Plan and/or any other retirement savings program in which the Employee
participates shall end at the date of termination of employment.

(c)  

During the Severance Period Executive shall not be entitled to accrue any
additional vacation, sick or floating holiday time.


(d)  

During the Severance Period Executive shall not be entitled to reimbursement for
fringe benefits such as car allowance, dues and expenses related to club
memberships, and expenses for professional services.


         Compensation under Section 8(a) and (b) hereof is contingent upon
Executive’s compliance with Section 12 hereof.

         9.        Termination by Executive. Executive may terminate his
employment hereunder at any time upon thirty (30) days prior written notice (the
“Notice”). Upon such termination by Executive, the Employer shall pay the
Executive only his Base Salary due through the date on which his employment is
terminated at the rate in effect at the time of notice of termination. The
Employer shall then have no further obligation to Executive under this
Agreement, except for the payout of benefits accrued under any Employee Benefit
Plans or other employee benefits.

         10.        Setoff.

(a)  

With respect to Section 8, payments or benefits payable to or with respect to
Executive or his spouse pursuant to this Agreement shall be reduced by the
amount of any claim of Employer against Executive or his spouse or any debt or
obligation of Executive or his spouse owing to Employer.


(b)  

With respect to Section 8, payments or benefits payable to or with respect to
Executive pursuant to this Agreement shall be reduced by any amount Executive
may earn or receive from employment with another employer or other professional
services, except as expressly provided in Section 8(b). Employee shall notify
Employer immediately in writing of the date upon which such services or other
work commenced and shall provide Employer with such documentation as Employer
shall require to determine the amount of any such setoff. Employee’s failure to
provide such written notice and documentation as required herein shall
immediately release Employer from its obligations under this Agreement and
Employer shall have the right to recover all amounts payable beginning at the
point of employment with another employer or at the point other professional
services are rendered.


         11.        Death. If Executive dies during the Severance Period:

(a)  

All amounts payable hereunder to Executive shall, during the remainder of the
Severance Period, be paid to his designated beneficiary. On the death of the
survivor of Executive and his designated beneficiary, no further benefits will
be paid under the Agreement.


(b)  

The designated beneficiary (or beneficiaries covered by a Trust) of Executive
shall, during the remainder of the Severance Period, be covered under all
Welfare Plans (as defined in Section 21(d)), made available by Employer to
Executive immediately prior to the date of his death to the extent possible.


         Any benefits payable under this Section 11 are in addition to any other
benefits due to Executive or his beneficiaries (or Trust), from Employer,
including, but not limited to, payments under any Incentive Plans.

         12.        Restrictive Covenants.

(a)  

Confidential Information. Executive agrees not to disclose, either during the
time he is employed by the Employer and for a period of twelve months following
termination of employment in accordance with the terms of Section 8 herein, to
any person (other than a person to whom disclosure is necessary in connection
with the performance of his duties as an employee of Employer or to any person
specifically authorized by the President and Chief Executive Officer of
Employer) any material confidential information concerning the Employer or any
of its Affiliates, including, but not limited to, strategic plans, customer
lists, contract terms, financial costs, pricing terms, sales data or business
opportunities whether for existing, new or developing businesses.


(b)  

Non-Competition. During the term of employment provided hereunder and for a
period of twelve months following termination of employment in accordance with
the terms of Section 8 herein, Executive will not directly or indirectly own,
manage, operate, control or participate in the ownership, management, operation
or control of, or be connected as an officer, employee, partner, director or
otherwise with, or any have financial interest in, or aid or assist anyone else
in the conduct of, any business which is in competition with any business
conducted by the Employer or any Affiliate of Employer in any state in which the
Employer or any Affiliate of Employer is conducting business on the date of
termination or expiration of this Agreement, provided that ownership of 5% or
less of the voting stock of any public corporation shall not constitute a
violation hereof. In the event Executive enters into any of the foregoing
arrangements in competition with Employer or any Affiliate of Employer,
Executive shall forfeit all rights to payments and other benefits under Section
8 above, and not yet paid to Executive under this Agreement, as of the violation
of the terms of this Section 12(b). Such forfeiture shall be Employer’s sole
remedy against Executive for violation of this Section 12(b).


(c)  

Non-Solicitation. During the term of employment provided for hereunder and for a
period of twelve months following termination of employment in accordance with
the terms of Section 8 herein, Executive will not (i) directly or indirectly
solicit business which could reasonably be expected to conflict with the
interest of Employer or any Affiliate of Employer from any entity, organization
or person which has contracted with the Employer or any Affiliate of Employer,
which has been doing business with the Employer or any Affiliate of Employer,
from which the Employer or any Affiliate of Employer was soliciting business at
the time of the termination of employment or from which Executive knew or had
reason to know that Employer or any Affiliate of Employer was going to solicit
business at the time of termination of employment, or (ii) employ, solicit for
employment, or advise or recommend to any other persons that they employ or
solicit for employment, any employee of the Employer or any Affiliate of
Employer.


(d)  

Consultation. Executive shall, at the Employer’s written request, for a period
of twelve months following termination of his employment, in accordance with the
terms of Section 8 herein, cooperate with the Employer in concluding any matters
in which Executive was involved during the term of his employment and will make
himself available for consultation with the Employer on other matters otherwise
of interest to the Employer. The Employer agrees that such requests shall be
reasonable in number and will consider Executive’s time required for other
employment and/or employment search. In the event of voluntary termination by
Executive, Employer agrees to pay Executive a reasonable fee for any such
consultation services requested by Employer; provided, however, Executive agrees
to cooperate with Employer and if there is no conflict with Executive’s new
employer, in concluding any matters in which Executive was involved during the
term of his employment.


(e)  

Enforcement. Executive and the Employer acknowledge and agree that any of the
covenants contained in this Section 12 herein may be specifically enforced
through injunctive relief but such right to injunctive relief shall not preclude
the Employer from other remedies which may be available to it.


         13.        Executive Assignment. No interest of Executive or his spouse
or any other beneficiary under this Agreement, or any right to receive any
payment or distribution hereunder, shall be subject in any manner to sale,
transfer, assignment, pledge, attachment, garnishment, or other alienation or
encumbrance of any kind, nor may such interest or right to receive a payment or
distribution be taken, voluntarily or involuntarily, for the satisfaction of the
obligations or debts of, or other claims against, Executive or his spouse or
other beneficiary, including claims for alimony, support, separate maintenance,
and claims in bankruptcy proceedings.

         14.        Benefits Unfunded. All rights of Executive and his spouse or
other beneficiaries under this Agreement shall at all times be entirely unfunded
and no provision shall at any time be made with respect to segregating any
assets of Employer for payment of any amounts due hereunder. Neither Executive
nor his spouse or other beneficiaries shall have any interest in or rights
against any specific assets of Employer, and Executive and his spouse or other
beneficiary shall have only the rights of a general unsecured creditor of
Employer.

         15.        Notices. Any notice required or permitted to be given under
this Agreement shall be sufficient if in writing and sent by registered or
certified mail to his primary residence in the case of Executive, or to its
principal office in the case of the Employer and the date of receipt shall be
deemed the date which such notice has been provided.

         16.        Waiver of Breach. The waiver by either party of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by the other party.

         17.        Assignment. The rights and obligations of the Employer under
this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Employer. The Executive acknowledges that the
services to be rendered by his are unique and personal, and Executive may not
assign any of his rights or delegate any of his duties or obligations under this
Agreement.

         18.        Entire Agreement. This instrument contains the entire
agreement of the parties and supersedes all other prior agreements, employment
contracts and understandings, both written and oral, express or implied with
respect to the subject matter of this Agreement and may not be changed orally
but only by an agreement in writing signed by the party against whom enforcement
of any waiver, change, modification, extension or discharge is sought.

         19.        Applicable Law. This Agreement shall be governed by the laws
of the State of Maryland, without giving effect to the principles of conflicts
of law thereof.

         20.        Headings. The sections, subjects and headings of this
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of this Agreement.

         21.        Definitions. For purposes of this Agreement:

(a)  

“Affiliate” shall have the meaning set forth in Rule 144(a)(1) promulgated under
the Securities Act of 1933, as amended.


(b)  

“Constructive Termination” shall mean termination by the Executive which follows
(i) reassignment of duties, responsibilities, title, or reporting relationships
that are not at least the equivalent of his then current position as set forth
in Section 1.2, (ii) the intentional or material breach by the Company of this
Agreement, or (iii) a reassignment to a geographic location more than fifty (50)
miles from St. Louis, MO. The Executive shall have a period of ninety (90) days
after termination of his employment to assert against the Employer that he
suffered a Constructive Termination, and after the expiration of such ninety
(90) day period, the Executive shall be deemed to have irrevocably waived the
right to such assertion.


(c)  

“Severance Period” shall mean the period beginning on the day after the
Executive’s employment with Employer ends after a Termination Without Cause or
Constructive Termination, as described in Section 8, and ending on the date that
follows twelve months thereafter.


(d)  

“Termination With Cause” shall mean termination by the Employer, acting in good
faith, by written notice to the Executive specifying the event relied upon for
such termination, due to; (i) the Executive’s indictment or conviction of a
felony, (ii) the Executives’ intentional perpetration of a fraud, theft,
embezzlement or other acts of dishonesty, (iii) the Executive’s intentional
breach of a trust of fiduciary duty which materially affects the Employer or its
shareholders.


(e)  

“Termination Without Cause” shall mean termination by the Employer other than
due to the Executive’s death or “Termination With Cause”.


(f)  

“Welfare Plans” shall mean any medical, vision and dental coverage made
available by Employer in which Executive is eligible to participate.


         22.        Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original.

         23.        Severability. In the event any provision of this Agreement
is held illegal or invalid, the remaining provisions of this Agreement shall not
be affected thereby. In the event that Section 12(b) is determined by a court of
competent jurisdiction to be invalid due to overbreadth, such Section 12(b)
shall be constructed as narrowly as necessary to be enforceable.

         IN WITNESS WHEREOF, the parties have executed this Agreement on the day
and year first written above.

/s/ Charles R. Stark
__________________________
Charles R. Stark
Social Security No: XXX-XX-XXXX


COVENTRY HEALTH CARE, INC.


By: /s/ Thomas P. McDonough
__________________________
Thomas P. McDonough
Chief Operating Officer